Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 4, 5, 11, 12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0284589 A1 to Kim et al (herein referred to as Kim, found in Applicant’s IDS filed on 10/19/2021).
Referring to claims 1, 8, and 15, Kim discloses a system and corresponding method and non-transitory computer readable storage medium comprising: a memory device (Figure 1, element 110); and a processing device (Figure 1, element 124), operatively coupled with the memory device, to perform operations comprising:      receiving a request to retrieve user data stored at the memory device (Figure 7 & [0114-0120], data input method);      performing a first error control operation associated with the user data (Figure 7 & [0114-0120], a 1st error control operation is performed on meta data associated with user data);      receiving an indication of a failure of the first error control operation (Figure 7 & [0114-0120], meta data is erroneous);      in response to receiving the indication of the failure of the first error control operation, identifying a subset of system data stored at the memory device (Figure 7 & [0114-0120], a seed in the meta data is judged);      performing a second error control operation on the subset of the system data to retrieve the subset of the system data stored at the memory device (Figure 7 & [0114-0120], 2nd error control to determine if the seed is erroneous); and      reading the user data by using the subset of the system data retrieved based on the performing of the second error control operation (Figure 7 & [0114-0120], user data is received by the decoder).
Referring to claims 4, 5, 11, 12, 14, 18, and 20, Kim discloses wherein the first error control operation is based on an ECC and the second error control is based on a CRC (Figure 7 & [0114-0120]; see also [0051]).
Referring to claim 7, Kim discloses wherein performing the first error control operation associated with the user data comprises identifying a system data that corresponds to the user data, wherein the first error control operation is performed with the system data that corresponds to the user data (Figure 7 & [0114-0120], meta data contains seed so it all corresponds to the associated user data).
Allowable Subject Matter
Claims 2, 3, 6, 9, 10, 13, 16, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112